PER CURIAM.
Appellee having filed a motion to quash this appeal and the court having requested argument thereon, finds upon examination of the record on appeal and assignments of error that this appeal is without merit, save as to assignment No. 8 urging error in the award of interest prior to suit. One assignment of error being good, the motion to quash is hereby denied, but the review of the final judgment in this matter will be limited to the error raised by the aforesaid assignment No. 8.
Motion denied.